               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        No. 4:03-CR-87-2H
                        No. 4:16-CV-107-H

                                 )
WILLIAM MAURICE DYER,            )
     Petitioner,                 )
                                                   ORDER
                                 )
     v.
                                 )
UNITED STATES OF AMERICA,        )
     Respondent.

     This matter is before the court on petitioner’s motion to

vacate under 28 U.S.C. § 2255, [DE #88].      This matter was stayed

pending the Supreme Court’s resolution of United States v. Beckles,

137 S. Ct. 886 (2017).   [DE #101].   The stay was lifted, allowing

petitioner to file a response.   [DE #108].     Petitioner’s counsel

responded by filing a motion to withdraw as counsel on the basis

that no motions would be presented under Johnson v. United States,

235 S. Ct. 2551 (2015), [DE #110], and this motion was granted by

this court. [DE #112]. Before withdrawing, counsel for petitioner

filed a motion for extension of time for petitioner to file a

response, proceeding pro se, [DE #109], which motion was granted

by this court, [DE #111].    Petitioner did not file a response.

The time for further filing has expired, and this matter is ripe

for adjudication.
                                BACKGROUND

        On July 6, 2004, petitioner pled guilty, pursuant to a written

memorandum of plea agreement, to conspiracy to possess with the

intent to distribute more than fifty grams of cocaine base (crack),

in violation of 18 U.S.C. §§ 841(a)(1) and 846 (Count One).                  [DE

#39].     On January 4, 2005, the court sentenced petitioner to a

total term of imprisonment of 192 months.             [DE #52].      Petitioner

filed a notice of appeal, and the Court of Appeals dismissed the

appeal on November 10, 2005.        [DE #53 and DE #58].

        On June 17, 2016, petitioner filed the instant motion to

vacate pursuant to 28 U.S.C. § 2255, arguing that in light of

Johnson v. United States, 235 S. Ct. 2551 (2015), he no longer has

qualifying predicate offenses to qualify as a career offender under

United States Sentencing Guidelines (“USSG”) § 4B1.2.                [DE #88].

                           COURT’S DISCUSSION

        In the Johnson decision, the Supreme Court of the United

States     invalidated   the   residual     clause    found   in     18   U.S.C.

§ 924(e)(2)(B)(ii),      the   Armed    Career   Criminal     Act,    (“ACCA”).

Johnson, 235 S. Ct. at 2557.           In Welch v. United States, 136 S.

Ct. 1257, 1265 (2016), the Supreme Court held the rule pronounced

in   Johnson   is   retroactively      applicable    on   collateral      review.

Petitioner filed his motion within one year of Johnson. In Beckles

v. United States, 137 S. Ct. 886 (2017), however, the Supreme Court

declined to extend its ruling in Johnson to the residual clause of

                                        2
USSG § 4B1.2(a).      Petitioner cannot rely on Johnson or its progeny

here as he was not sentenced as an armed career criminal pursuant

to the ACCA.    Thus, petitioner’s argument that his § 2255 motion

is timely under 28 U.S.C. § 2255(f)(3) is without merit, and the

timeliness of petitioner’s motion is governed by 28 U.S.C. §

2255(f)(1).


       The mandate dismissing petitioner’s appeal issued on November

10,    2005.   Petitioner    did   not    petition   for   certiorari,     and

therefore his judgment became final when the 90 day period for

filing a petition for certiorari expired.             See Clay v. United

States, 537 U.S. 522, 528-29 (2003) (discussing when a judgment

becomes final).       Petitioner’s § 2255 motion was not filed until

June 17, 2016, well more than one year after his judgment became

final, pursuant to § 2255(f)(1).           Thus, petitioner’s motion to

vacate, [DE #88], is untimely and therefore must be DISMISSED.

                                CONCLUSION

       For the foregoing reasons, petitioner’s motion to vacate, [DE

#88], is DISMISSED.      The clerk is directed to close this case.

       A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2) (2000).        A petitioner satisfies this standard

by    demonstrating   that   reasonable    jurists   would   find   that    an

assessment of the constitutional claims is debatable and that any



                                      3
dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).   A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 3rd day of January 2019.



                         ___________________________________
                         Malcolm J. Howard
                         Senior United States District Judge
At Greenville, NC
#35




                                4
